Exhibit 10.17

 

EXECUTION VERSION

 

Registration Rights Agreement

 

Dated As of March 13, 2006

 

between

 

Coherent, Inc.

 

and

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement is made and entered into this 13th day of
March, 2006 between Coherent, Inc., a Delaware corporation (the “Company”) and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Initial Purchaser”).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of March 7,
2006, between the Company and the Initial Purchaser (the “Purchase Agreement”),
which provides for the sale by the Company to the Initial Purchaser of an
aggregate of $175,000,000 aggregate principal amount ($200,000,000 principal
amount if the Initial Purchaser exercises its overallotment option in full) of
the Company’s 2.75% Convertible Subordinated Notes due 2011 (the “Notes” and
together with the shares of common stock of the Company into which the Notes are
convertible, the “Securities”).  In order to induce the Initial Purchaser to
enter into the Purchase Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement.  The execution of this
Agreement is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                       Definitions. 

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.

 

“1939 Act” shall mean the Trust Indenture Act of 1939, as amended from time to
time.

 

“Additional Interest” shall have the meaning set forth in Section 2.4(d) herein.

 

“Agreement” shall mean this Registration Rights Agreement as it may be amended,
modified or supplemented from time to time in accordance with the terms thereof.

 

“Closing Date” shall mean the Closing Time as defined in the Purchase Agreement.

 

“Common Stock” shall mean any shares of common stock, $0.01 par value, of the
Company and any other shares of common stock as may constitute “Common Stock”
for purposes of the Indenture.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

 

“Effectiveness Period” shall have the meaning set forth in
Section 2.1(b) herein.

 

“Holder” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become owners, beneficial or otherwise, of Registrable
Securities under the Indenture.

 

2

--------------------------------------------------------------------------------


 

“Indenture” shall mean the Indenture relating to the Securities, dated as of the
date hereof, between the Company and U.S. Bank National Association, as Trustee,
as the same may be amended, supplemented, waived or otherwise modified from time
to time in accordance with the terms thereof.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Issuer Free Writing Prospectus” shall have the meaning set forth in
Section 2.1(f) herein.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided, that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any Affiliate (as defined in the Indenture) of the Company shall be disregarded
in determining whether such consent or approval was given by the Holders of such
required percentage amount.

 

“Offering Memorandum” means that certain offering memorandum dated March 7, 2006
relating to the issuance of the Notes.

 

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all materials incorporated by reference
therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Questionnaire” shall have the meaning set forth in Section 2.1(d) herein.

 

“Registrable Securities” shall mean all or any of the Securities issued from
time to time under the Indenture in registered form, and the shares of Common
Stock issuable upon conversion of such Securities; provided, however, that any
such Securities shall cease to be Registrable Securities upon the earliest to
occur of (i) a Shelf Registration Statement with respect to such Securities
shall have been declared effective under the 1933 Act and such Securities shall
have been disposed of pursuant to such Shelf Registration Statement, (ii) such
Securities have been sold to the public pursuant to Rule 144 or may be sold or
transferred pursuant to Rule l44(k) (or any similar provision then in force, but
not Rule 144A) under the 1933 Act, or (iii) such Securities shall have ceased to
be outstanding.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc.  (the “NASD”) registration and filing fees, including, if
applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained by any holder of Registrable
Securities in accordance with the rules and regulations of the NASD, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws and compliance with the rules of the NASD (including reasonable
fees and disbursements of a single counsel for any underwriters in connection
with blue sky qualification of any of the Registrable Securities and any filings
with the NASD), (iii) all expenses of the Company in

 

3

--------------------------------------------------------------------------------


 

preparing or assisting in preparing, word processing, printing and distributing
any Shelf Registration Statement, any Prospectus, any amendments or supplements
thereto, any securities sales agreements and other documents relating to the
performance of and compliance with this Agreement, (iv) all fees and expenses
incurred in connection with the listing, if any, of any of the Registrable
Securities on any securities exchange or exchanges, (v) all rating agency fees,
if any, (vi) the fees and disbursements of counsel for the Company and of the
independent public accountants of the Company, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, (vii) the reasonable fees and expenses of the Trustee, and any
escrow agent or custodian, (viii) the reasonable fees and expenses of a single
counsel to the Holders in connection with the Shelf Registration Statement,
which counsel shall be selected by the Majority Holders, and (ix) any fees and
expenses of any special experts retained by the Company in connection with any
Shelf Registration Statement, but excluding any underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

 

“Rule 430B Information” means any information included in a Prospectus that was
omitted from the Shelf Registration Statement at the time it became effective
but that is deemed to be part of and included in such Shelf Registration
Statement pursuant to Rule 430B under the 1933 Act.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor agency or government body performing the functions currently performed
by the United States Securities and Exchange Commission.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2.1
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company (which may include an automatic shelf registration statement if the
Company is a well-known seasoned issuer) pursuant to the provisions of
Section 2.1 of this Agreement, which covers all of the Registrable Securities on
an appropriate form under Rule 415 under the 1933 Act, or any similar rule that
may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

 

“Suspension Period” shall have the meaning set forth in Section 2.5 herein.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

2.                                       Registration Under the 1933 Act. 

 


2.1.                              SHELF REGISTRATION.


 


(A)  THE COMPANY SHALL, AT ITS COST, NO LATER THAN 120 DAYS AFTER THE CLOSING
DATE, FILE WITH THE SEC, AND THEREAFTER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE AS PROMPTLY AS PRACTICABLE BUT NO
LATER THAN 210 DAYS AFTER THE CLOSING DATE, A SHELF REGISTRATION STATEMENT
RELATING TO THE OFFER AND SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS THAT
HAVE PROVIDED THE INFORMATION PURSUANT TO SECTION 2.1(D) PROVIDED, HOWEVER, THAT
IN THE EVENT THE COMPANY IS ELIGIBLE FOR, AND ELECTS TO FILE, AN AUTOMATIC SHELF
REGISTRATION STATEMENT, THE ONLY OBLIGATION OF THE COMPANY UNDER THIS
SECTION 2.1(A) SHALL BE TO FILE (AND HAVE BECOME AUTOMATICALLY EFFECTIVE) A
SHELF REGISTRATION STATEMENT WITH THE SEC NO LATER THAN 150 DAYS AFTER THE
CLOSING DATE.

 

4

--------------------------------------------------------------------------------


 


(B)  THE COMPANY SHALL, AT ITS COST, USE ITS COMMERCIALLY REASONABLE EFFORTS,
SUBJECT TO SECTION 2.5, TO KEEP THE SHELF REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE IN ORDER TO PERMIT THE PROSPECTUS FORMING PART THEREOF TO BE USABLE BY
HOLDERS FOR A PERIOD OF TWO YEARS FROM THE CLOSING DATE, OR FOR SUCH SHORTER
PERIOD THAT WILL TERMINATE WHEN ALL REGISTRABLE SECURITIES COVERED BY THE SHELF
REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT TO THE SHELF REGISTRATION
STATEMENT, WHEN THE HOLDERS, OTHER THAN AFFILIATES (AS DEFINED IN THE INDENTURE)
OF THE COMPANY, ARE ABLE TO SELL OR TRANSFER TO THE PUBLIC ALL REGISTRABLE
SECURITIES IMMEDIATELY WITHOUT RESTRICTION PURSUANT TO RULE 144 (OR ANY SIMILAR
PROVISION THEN IN FORCE, INCLUDING RULE 144(K) BUT NOT RULE 144A) UNDER THE 1933
ACT OR WHEN ALL REGISTRABLE SECURITIES CEASE TO BE OUTSTANDING OR OTHERWISE TO
BE REGISTRABLE SECURITIES (THE “EFFECTIVENESS PERIOD”).


 


(C)  NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, THE COMPANY SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT (I) ANY SHELF REGISTRATION
STATEMENT AND ANY AMENDMENT THERETO AND ANY PROSPECTUS FORMING PART THEREOF AND
ANY SUPPLEMENT THERETO COMPLIES IN ALL MATERIAL RESPECTS WITH THE 1933 ACT AND
THE RULES AND REGULATIONS THEREUNDER, (II) ANY SHELF REGISTRATION STATEMENT AND
ANY AMENDMENT THERETO DOES NOT, WHEN IT BECOMES EFFECTIVE, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND
(III) ANY PROSPECTUS FORMING PART OF ANY SHELF REGISTRATION STATEMENT, AND ANY
SUPPLEMENT TO SUCH PROSPECTUS (AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME),
DOES NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, NO HOLDER OF REGISTRABLE
SECURITIES MAY INCLUDE ANY OF ITS REGISTRABLE SECURITIES IN THE SHELF
REGISTRATION STATEMENT PURSUANT TO THIS AGREEMENT UNLESS THE HOLDER FURNISHES TO
THE COMPANY A FULLY COMPLETED NOTICE AND QUESTIONNAIRE IN THE FORM ATTACHED AS
ANNEX A TO THE OFFERING MEMORANDUM (THE “QUESTIONNAIRE”) AND SUCH OTHER
INFORMATION IN WRITING AS THE COMPANY MAY REASONABLY REQUEST IN WRITING FOR USE
IN CONNECTION WITH THE SHELF REGISTRATION STATEMENT OR PROSPECTUS INCLUDED
THEREIN AND IN ANY APPLICATION TO BE FILED WITH OR UNDER STATE SECURITIES LAWS. 
IN ORDER TO BE NAMED AS A SELLING SECURITYHOLDER IN THE PROSPECTUS AT THE TIME
OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT (OTHER THAN AN AUTOMATIC
SHELF REGISTRATION STATEMENT), EACH HOLDER MUST, BEFORE THE EFFECTIVENESS OF THE
SHELF REGISTRATION STATEMENT AND NO LATER THAN THE 20TH DAY AFTER THE ISSUANCE
OF A PRESS RELEASE BY THE COMPANY ANNOUNCING THE INITIAL FILING OF THE SHELF
REGISTRATION STATEMENT, FURNISH THE COMPLETED QUESTIONNAIRE AND SUCH OTHER
INFORMATION THAT THE COMPANY MAY REASONABLY REQUEST IN WRITING (IT BEING
UNDERSTOOD, WITHOUT LIMITATION, THAT ANY REQUESTS BY THE COMPANY MADE AT THE
BEHEST OR REQUEST OF THE SEC SHALL BE DEEMED TO MEET THIS STANDARD), IF ANY, TO
THE COMPANY IN WRITING AND THE COMPANY WILL INCLUDE THE INFORMATION FROM THE
COMPLETED QUESTIONNAIRE AND SUCH OTHER INFORMATION, IF ANY, IN THE SHELF
REGISTRATION STATEMENT AND THE PROSPECTUS IN A MANNER SO THAT UPON EFFECTIVENESS
OF THE SHELF REGISTRATION STATEMENT THE HOLDER WILL BE PERMITTED TO DELIVER THE
PROSPECTUS TO PURCHASERS OF THE HOLDER’S REGISTRABLE SECURITIES.  IN THE CASE OF
AN AUTOMATIC SHELF REGISTRATION STATEMENT, THE COMPANY WILL ISSUE A PRESS
RELEASE SOLICITING COMPLETED QUESTIONNAIRES IN ADVANCE OF THE FILING AND
EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR PROMPTLY AFTER THE FILING AND
EFFECTIVENESS OF THE REGISTRATION STATEMENT, SO LONG AS HOLDERS HAVE AT LEAST 20
DAYS FOLLOWING THE ISSUANCE OF SUCH PRESS RELEASE TO FURNISH THEIR WRITTEN
QUESTIONNAIRES TO THE COMPANY.  FROM AND AFTER THE DATE THAT THE SHELF
REGISTRATION STATEMENT BECOMES EFFECTIVE OR IS FIRST DECLARED EFFECTIVE BY THE
SEC, UPON RECEIPT OF A COMPLETED QUESTIONNAIRE AND SUCH OTHER INFORMATION THAT
THE COMPANY MAY REASONABLY REQUEST IN WRITING, IF ANY, THE COMPANY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO FILE WITHIN 20 BUSINESS DAYS ANY AMENDMENTS
OR SUPPLEMENTS TO THE SHELF REGISTRATION STATEMENT NECESSARY FOR SUCH HOLDER TO
BE NAMED AS A SELLING SECURITYHOLDER IN THE PROSPECTUS CONTAINED THEREIN TO
PERMIT SUCH HOLDER TO

 

5

--------------------------------------------------------------------------------


 

deliver the Prospectus to purchasers of the Holder’s Securities (subject to the
Company’s right to suspend the Shelf Registration Statement as described in
Section 2.5 below); provided, however, that the Shelf Registration Statement
shall include the disclosure required by Rule 430B under the 1933 Act in order
to enable the Company to add selling securityholders on to the Shelf
Registration Statement pursuant to the filing of prospectus supplements.  The
Company shall not be required to file more than one such amendment to the Shelf
Registration Statement in any calendar quarter for all such Holders.  Holders
that do not deliver a completed written Questionnaire and such other
information, as provided for in this Section 2.1(d), will not be named as
selling securityholders in the Prospectus.  Each Holder named as a selling
securityholder in the Prospectus agrees to promptly furnish to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by the Holder not materially misleading and any other
information regarding such Holder and the distribution of such Holder’s
Registrable Securities as the Company may from time to time reasonably request
in writing.


 


(E)  EACH HOLDER AGREES NOT TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO THE
SHELF REGISTRATION STATEMENT WITHOUT DELIVERING, OR CAUSING TO BE DELIVERED, A
PROSPECTUS TO THE PURCHASER THEREOF AND, FOLLOWING TERMINATION OF THE
EFFECTIVENESS PERIOD, TO NOTIFY THE COMPANY, WITHIN TEN DAYS OF A WRITTEN
REQUEST BY THE COMPANY, OF THE AMOUNT OF REGISTRABLE SECURITIES SOLD PURSUANT TO
THE SHELF REGISTRATION STATEMENT AND, IN THE ABSENCE OF A RESPONSE, THE COMPANY
MAY ASSUME THAT ALL OF SUCH HOLDER’S REGISTRABLE SECURITIES HAVE BEEN SO SOLD;
PROVIDED, THAT THE COMPANY SHALL USE REASONABLE EFFORTS TO CONFIRM THAT ALL OF
SUCH HOLDER’S REGISTRABLE SECURITIES HAVE BEEN SO SOLD PRIOR TO MAKING SUCH
ASSUMPTION.


 


(F)  THE COMPANY REPRESENTS AND AGREES THAT, UNLESS IT OBTAINS THE PRIOR CONSENT
OF HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES THAT ARE REGISTERED UNDER
THE SHELF REGISTRATION STATEMENT AT SUCH TIME OR THE CONSENT OF THE MANAGING
UNDERWRITER IN CONNECTION WITH ANY UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES, AND EACH HOLDER REPRESENTS AND AGREES THAT, UNLESS IT OBTAINS THE
PRIOR CONSENT OF THE COMPANY AND ANY SUCH UNDERWRITER, IT WILL NOT MAKE ANY
OFFER RELATING TO THE SECURITIES THAT WOULD CONSTITUTE AN “ISSUER FREE WRITING
PROSPECTUS,” AS DEFINED IN RULE 433 (AN “ISSUER FREE WRITING PROSPECTUS”), OR
THAT WOULD OTHERWISE CONSTITUTE A “FREE WRITING PROSPECTUS,” AS DEFINED IN
RULE 405, REQUIRED TO BE FILED WITH THE SEC.  THE COMPANY REPRESENTS THAT ANY
ISSUER FREE WRITING PROSPECTUS WILL NOT INCLUDE ANY INFORMATION THAT CONFLICTS
WITH THE INFORMATION CONTAINED IN THE SHELF REGISTRATION STATEMENT OR THE
PROSPECTUS AND, ANY ISSUER FREE WRITING PROSPECTUS, WHEN TAKEN TOGETHER WITH THE
INFORMATION IN THE SHELF REGISTRATION STATEMENT AND THE PROSPECTUS, WILL NOT
INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 

The Company shall not permit any securities other than Registrable Securities to
be included in the Shelf Registration Statement.

 


2.2.                              EXPENSES.  THE COMPANY SHALL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH THE REGISTRATION PURSUANT TO
SECTION 2.1.  EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS AND COMMISSIONS,
BROKER FEES AND COMMISSIONS AND TRANSFER TAXES, IF ANY, RELATING TO THE SALE OR
DISPOSITION OF SUCH HOLDER’S REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT.

 

6

--------------------------------------------------------------------------------


 


2.3.                              EFFECTIVENESS.


 


(A)  THE COMPANY WILL BE DEEMED NOT TO HAVE USED COMMERCIALLY REASONABLE EFFORTS
TO CAUSE THE SHELF REGISTRATION STATEMENT TO BECOME, OR TO REMAIN, EFFECTIVE
DURING THE REQUISITE PERIOD IF THE COMPANY VOLUNTARILY TAKES ANY ACTION THAT
WOULD, OR OMITS TO TAKE ANY ACTION WHICH OMISSION WOULD, RESULT IN ANY SUCH
SHELF REGISTRATION STATEMENT NOT BEING DECLARED EFFECTIVE OR IN THE HOLDERS OF
REGISTRABLE SECURITIES COVERED THEREBY NOT BEING ABLE TO OFFER AND SELL SUCH
REGISTRABLE SECURITIES DURING THAT PERIOD AS AND TO THE EXTENT CONTEMPLATED
HEREBY, UNLESS SUCH ACTION IS REQUIRED BY APPLICABLE LAW AND EXCEPT AS
CONTEMPLATED BY 2.5.


 


(B)  A SHELF REGISTRATION STATEMENT PURSUANT TO SECTION 2.1 HEREOF WILL NOT BE
DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS BEEN DECLARED EFFECTIVE BY THE SEC
OR HAS BECOME AUTOMATICALLY EFFECTIVE UNDER THE 1933 ACT PURSUANT TO
RULE 462(E) THEREUNDER; PROVIDED, HOWEVER, THAT IF, AFTER IT HAS BEEN DECLARED
EFFECTIVE, THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A SHELF
REGISTRATION STATEMENT IS INTERFERED WITH BY ANY STOP ORDER, INJUNCTION OR OTHER
ORDER OR REQUIREMENT OF THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR COURT, SUCH
SHELF REGISTRATION STATEMENT WILL BE DEEMED NOT TO HAVE BECOME EFFECTIVE DURING
THE PERIOD OF SUCH INTERFERENCE, UNTIL THE OFFERING OF REGISTRABLE SECURITIES
PURSUANT TO SUCH SHELF REGISTRATION STATEMENT MAY LEGALLY RESUME.


 


2.4.                              INTEREST.  IN THE EVENT THAT (A) A SHELF
REGISTRATION STATEMENT IS NOT FILED WITH THE SEC, IN VIOLATION OF
SECTION 2.1(A), (B) A SHELF REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE OR
DOES NOT BECOME EFFECTIVE, IN VIOLATION OF SECTION 2.1(A), (C) AFTER
EFFECTIVENESS, SUBJECT TO SECTION 2.5, THE SHELF REGISTRATION STATEMENT FAILS TO
BE EFFECTIVE OR USABLE BY THE HOLDERS WITHOUT BEING SUCCEEDED WITHIN SEVEN
BUSINESS DAYS BY A POST-EFFECTIVE AMENDMENT OR A REPORT FILED WITH THE SEC
PURSUANT TO THE 1934 ACT THAT CURES THE FAILURE TO BE EFFECTIVE OR USABLE, OR
(D) THE SHELF REGISTRATION STATEMENT IS UNUSABLE BY THE HOLDERS FOR ANY REASON,
AND THE NUMBER OF DAYS FOR WHICH THE SHELF REGISTRATION STATEMENT SHALL NOT BE
USABLE EXCEEDS THE SUSPENSION PERIOD (AS DEFINED IN SECTION 2.5 HEREOF) (EACH
SUCH EVENT BEING A “REGISTRATION DEFAULT”), ADDITIONAL INTEREST (“ADDITIONAL
INTEREST”), WILL ACCRUE AT A RATE PER ANNUM OF ONE-QUARTER OF ONE PERCENT
(0.25%) OF THE PRINCIPAL AMOUNT OF THE SECURITIES FOR THE FIRST 90-DAY PERIOD
FROM THE DAY FOLLOWING THE REGISTRATION DEFAULT, AND THEREAFTER AT A RATE PER
ANNUM OF ONE-HALF OF ONE PERCENT (0.50%) OF THE PRINCIPAL AMOUNT OF THE
SECURITIES; PROVIDED THAT, IN NO EVENT SHALL ADDITIONAL INTEREST ACCRUE AT A
RATE PER ANNUM EXCEEDING ONE HALF OF ONE PERCENT (0.50%) OF THE PRINCIPAL AMOUNT
OF THE SECURITIES;  PROVIDED FURTHER THAT NO ADDITIONAL INTEREST SHALL ACCRUE
AFTER THE SECOND ANNIVERSARY OF THE DATE OF THIS AGREEMENT.  UPON THE CURE OF
ALL REGISTRATION DEFAULTS THEN CONTINUING, THE ACCRUAL OF ADDITIONAL INTEREST
WILL AUTOMATICALLY CEASE AND THE INTEREST RATE BORNE BY THE SECURITIES WILL
REVERT TO THE ORIGINAL INTEREST RATE AT SUCH TIME.  ADDITIONAL INTEREST SHALL BE
COMPUTED BASED ON THE ACTUAL NUMBER OF DAYS ELAPSED IN EACH 90-DAY PERIOD IN
WHICH THE SHELF REGISTRATION STATEMENT IS NOT EFFECTIVE OR IS UNUSABLE.  HOLDERS
WHO HAVE CONVERTED SECURITIES INTO COMMON STOCK WILL NOT BE ENTITLED TO RECEIVE
ANY ADDITIONAL INTEREST WITH RESPECT TO SUCH COMMON STOCK OR THE ISSUE PRICE OF
THE SECURITIES CONVERTED.


 

The Company shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid.  Additional Interest shall be paid by depositing with the
Trustee, in trust, for the benefit of the Holders of Registrable Securities, on
or before the applicable semiannual interest payment date, in immediately
available funds in sums sufficient to pay the Additional Interest then due.  The
Additional Interest due shall be payable in arrears on each interest payment
date to the record Holder of Registrable Securities entitled to receive the

 

7

--------------------------------------------------------------------------------


 

interest payment to be paid on such date as set forth in the Indenture.  Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the Registration Default to but excluding the day on
which the Registration Default is cured.

 

A Registration Default under clause (a) above shall be cured on the date that
the Registration Statement is filed with the SEC.  A Registration Default under
clause (b) above shall be cured on the date that the Shelf Registration
Statement is declared effective by the SEC or deemed to become automatically
effective under the 1933 Act pursuant to Rule 462(e) thereunder.  A Registration
Default under clauses (c) or (d) above shall be cured on the date an amended
Shelf Registration Statement is declared effective by the SEC or deemed to
become automatically effective under the 1933 Act pursuant to
Rule 462(e) thereunder or the Company otherwise declares the Shelf Registration
Statement and the Prospectus useable, as applicable.  The Company will have no
liabilities for monetary damages other than the Additional Interest with respect
to any Registration Default.

 


2.5.                              SUSPENSION.  THE COMPANY MAY SUSPEND THE USE
OF ANY PROSPECTUS, WITHOUT INCURRING OR ACCRUING ANY OBLIGATION TO PAY
ADDITIONAL INTEREST PURSUANT TO SECTION 2.4 HEREOF, FOR A PERIOD NOT TO EXCEED
45 CALENDAR DAYS IN ANY THREE-MONTH PERIOD, OR AN AGGREGATE OF 120 CALENDAR DAYS
IN ANY TWELVE-MONTH PERIOD (EACH, A “SUSPENSION PERIOD”), IF THE BOARD OF
DIRECTORS OF THE COMPANY SHALL HAVE DETERMINED IN GOOD FAITH THAT BECAUSE OF
VALID BUSINESS REASONS (NOT INCLUDING AVOIDANCE OF THE COMPANY’S OBLIGATIONS
HEREUNDER), INCLUDING WITHOUT LIMITATION PROPOSED OR PENDING CORPORATE
DEVELOPMENTS AND SIMILAR EVENTS OR BECAUSE OF FILINGS WITH THE SEC, IT IS IN THE
BEST INTERESTS OF THE COMPANY TO SUSPEND SUCH USE, AND PRIOR TO SUSPENDING SUCH
USE THE COMPANY PROVIDES THE HOLDERS WITH WRITTEN NOTICE OF SUCH SUSPENSION,
WHICH NOTICE NEED NOT SPECIFY THE NATURE OF THE EVENT GIVING RISE TO SUCH
SUSPENSION.  EACH HOLDER SHALL KEEP CONFIDENTIAL ANY COMMUNICATIONS RECEIVED BY
IT FROM THE COMPANY REGARDING THE SUSPENSION OF THE USE OF THE PROSPECTUS,
EXCEPT AS REQUIRED BY APPLICABLE LAW.


 

3.                                       Registration Procedures. 

 

In connection with the obligations of the Company with respect to the Shelf
Registration, the Company shall:

 


(A)  PREPARE AND FILE WITH THE SEC A SHELF REGISTRATION STATEMENT, WITHIN THE
RELEVANT TIME PERIOD SPECIFIED IN SECTION 2, ON THE APPROPRIATE FORM UNDER THE
1933 ACT, WHICH FORM (I) SHALL BE SELECTED BY THE COMPANY, (II) SHALL BE
AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS, (III) SHALL
COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
APPLICABLE FORM AND INCLUDE OR INCORPORATE BY REFERENCE ALL FINANCIAL STATEMENTS
REQUIRED BY THE SEC TO BE FILED THEREWITH OR INCORPORATED BY REFERENCE THEREIN,
AND (IV) SHALL COMPLY IN ALL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF
REGULATION S-T UNDER THE 1933 ACT, IF ANY, AND USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH SHELF REGISTRATION STATEMENT TO BECOME EFFECTIVE AND
REMAIN EFFECTIVE IN ACCORDANCE WITH SECTION 2 HEREOF;


 


(B)  PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE AMENDMENTS
TO THE SHELF REGISTRATION STATEMENT AS MAY BE NECESSARY UNDER APPLICABLE LAW TO
KEEP THE SHELF REGISTRATION STATEMENT EFFECTIVE FOR THE EFFECTIVENESS PERIOD,
SUBJECT TO SECTION 2.5; AND CAUSE EACH PROSPECTUS TO BE SUPPLEMENTED BY ANY
REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE FILED PURSUANT TO
RULE 424 (OR ANY SIMILAR PROVISION THEN IN FORCE) UNDER THE 1933 ACT AND COMPLY
DURING THE EFFECTIVENESS PERIOD WITH THE PROVISIONS OF THE 1933 ACT, THE 1934
ACT AND THE RULES AND REGULATIONS THEREUNDER REQUIRED TO ENABLE THE DISPOSITION
OF ALL

 

8

--------------------------------------------------------------------------------


 

Registrable Securities covered by the Shelf Registration Statement in accordance
with the intended method or methods of distribution by the selling Holders
thereof;


 


(C)  (I) NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES OF THE FILING, BY ISSUING
A PRESS RELEASE, OF A SHELF REGISTRATION STATEMENT WITH RESPECT TO THE
REGISTRABLE SECURITIES; (II) FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES
THAT HAS PROVIDED THE INFORMATION REQUIRED BY SECTION 2.1(D) AND TO EACH
UNDERWRITER OF AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY,
WITHOUT CHARGE, AS MANY COPIES OF EACH PROSPECTUS, INCLUDING EACH PRELIMINARY
PROSPECTUS, AND ANY AMENDMENT OR SUPPLEMENT THERETO AND SUCH OTHER DOCUMENTS AS
SUCH HOLDER OR UNDERWRITER MAY REASONABLY REQUEST, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES AND, IF THE HOLDER SO REQUESTS, ALL EXHIBITS IN ORDER
TO FACILITATE THE UNRESTRICTED SALE OR OTHER DISPOSITION OF THE REGISTRABLE
SECURITIES; AND (III) SUBJECT TO SECTION 2.5 HEREOF AND TO ANY NOTICE BY THE
COMPANY IN ACCORDANCE WITH SECTION 3(E) HEREOF OF THE EXISTENCE OF ANY FACT OF
THE KIND DESCRIBED IN SECTIONS 3(E)(II), (III), (IV), (V) AND (VI) HEREOF,
HEREBY CONSENT TO THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO BY EACH OF THE SELLING HOLDERS OF REGISTRABLE SECURITIES THAT HAS
PROVIDED THE INFORMATION REQUIRED BY SECTION 2.1(D) IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES;


 


(D)  USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE REGISTRABLE
SECURITIES UNDER ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS AS ANY HOLDER OF REGISTRABLE SECURITIES COVERED BY A SHELF
REGISTRATION STATEMENT AND EACH UNDERWRITER OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES SHALL REASONABLY REQUEST, AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE EACH SUCH
HOLDER AND UNDERWRITER TO CONSUMMATE THE DISPOSITION IN EACH SUCH JURISDICTION
OF SUCH REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A
DEALER IN SECURITIES IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(D), OR (II) TAKE ANY ACTION WHICH
WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS OR TAXATION IN ANY SUCH
JURISDICTION WHERE IT IS NOT THEN SO SUBJECT;


 


(E)  NOTIFY PROMPTLY EACH HOLDER OF REGISTRABLE SECURITIES UNDER A SHELF
REGISTRATION THAT HAS PROVIDED THE INFORMATION REQUIRED BY SECTION 2.1(D) AND,
IF REQUESTED BY SUCH HOLDER, CONFIRM SUCH ADVICE IN WRITING PROMPTLY (I) WHEN A
SHELF REGISTRATION STATEMENT HAS BECOME EFFECTIVE AND WHEN ANY POST-EFFECTIVE
AMENDMENTS (OTHER THAN SUPPLEMENTS THAT DO NOTHING MORE THAN NAME HOLDERS AND
PROVIDE INFORMATION WITH RESPECT THERETO OR THAT ARE REQUIRED TO BE FILED BY THE
COMPANY UNDER THE 1934 ACT) THERETO BECOME EFFECTIVE, (II) OF ANY REQUEST BY THE
SEC OR ANY STATE SECURITIES AUTHORITY FOR POST-EFFECTIVE AMENDMENTS AND
SUPPLEMENTS TO A SHELF REGISTRATION STATEMENT AND PROSPECTUS OR FOR ADDITIONAL
INFORMATION AFTER THE SHELF REGISTRATION STATEMENT HAS BECOME EFFECTIVE,
(III) OF THE ISSUANCE BY THE SEC OR ANY STATE SECURITIES AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A SHELF REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE, (IV) OF THE HAPPENING OF ANY
EVENT OR THE DISCOVERY OF ANY FACTS DURING THE PERIOD A SHELF REGISTRATION
STATEMENT IS EFFECTIVE WHICH MAKES ANY STATEMENT MADE IN SUCH SHELF REGISTRATION
STATEMENT OR THE RELATED PROSPECTUS UNTRUE IN ANY MATERIAL RESPECT OR WHICH
REQUIRES THE MAKING OF ANY CHANGES IN SUCH SHELF REGISTRATION STATEMENT OR
PROSPECTUS IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (V) OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE AND (VI) OF ANY
DETERMINATION BY THE COMPANY THAT A POST-EFFECTIVE AMENDMENT (OTHER THAN
SUPPLEMENTS THAT DO NOTHING MORE THAN NAME HOLDERS AND PROVIDE INFORMATION WITH
RESPECT THERETO OR THAT ARE REQUIRED TO BE FILED BY THE COMPANY UNDER THE 1934
ACT) TO SUCH SHELF REGISTRATION STATEMENT WOULD BE APPROPRIATE;

 

9

--------------------------------------------------------------------------------


 


(F)  FURNISH TO THE INITIAL PURCHASER ON BEHALF OF THE HOLDERS AND TO SPECIAL
COUNSEL TO THE INITIAL PURCHASER (I) COPIES OF ANY COMMENT LETTERS RECEIVED FROM
THE SEC WITH RESPECT TO A SHELF REGISTRATION STATEMENT OR, AFTER THE INITIAL
FILING OF A SHELF REGISTRATION STATEMENT AND PRIOR TO ITS EFFECTIVENESS, ANY
DOCUMENTS INCORPORATED THEREIN AND (II) ANY OTHER REQUEST BY THE SEC OR ANY
STATE SECURITIES AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A SHELF REGISTRATION
STATEMENT AND PROSPECTUS OR FOR ADDITIONAL INFORMATION WITH RESPECT TO THE SHELF
REGISTRATION STATEMENT AND PROSPECTUS;


 


(G)  USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF A SHELF REGISTRATION STATEMENT AS SOON AS
PRACTICABLE;


 


(H)  FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES THAT HAS PROVIDED THE
INFORMATION REQUIRED BY SECTION 2.1(D), AND EACH UNDERWRITER, IF ANY, WITHOUT
CHARGE, AT LEAST ONE CONFORMED COPY OF EACH SHELF REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES
(WITHOUT DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS THERETO,
UNLESS REQUESTED);


 


(I)  COOPERATE WITH THE SELLING HOLDERS OF REGISTRABLE SECURITIES TO FACILITATE
THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE
SECURITIES TO BE SOLD AND NOT BEARING ANY RESTRICTIVE LEGENDS (OTHER THAN AS
REQUIRED BY THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS OR APPLICABLE
LAW); AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS
(CONSISTENT WITH THE PROVISIONS OF THE INDENTURE) AND REGISTERED IN SUCH NAMES
AS THE SELLING HOLDERS OR THE UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST AT
LEAST THREE BUSINESS DAYS PRIOR TO THE CLOSING OF ANY SALE OF REGISTRABLE
SECURITIES;


 


(J)  UPON THE OCCURRENCE OF ANY EVENT OR THE DISCOVERY OF ANY FACTS, EACH AS
CONTEMPLATED BY SECTIONS 3(E)(II), (III), (IV), (V) AND (VI) HEREOF, AS PROMPTLY
AS PRACTICABLE AFTER THE OCCURRENCE OF SUCH AN EVENT, USE COMMERCIALLY
REASONABLE EFFORTS TO PREPARE A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
SHELF REGISTRATION STATEMENT OR THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT,
AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REGISTRABLE SECURITIES, SUCH
PROSPECTUS WILL NOT CONTAIN AT THE TIME OF SUCH DELIVERY ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING OR WILL REMAIN SO QUALIFIED.  AT SUCH TIME AS SUCH PUBLIC
DISCLOSURE IS OTHERWISE MADE OR THE COMPANY DETERMINES THAT SUCH DISCLOSURE IS
NOT NECESSARY, IN EACH CASE TO CORRECT ANY MISSTATEMENT OF A MATERIAL FACT OR TO
INCLUDE ANY OMITTED MATERIAL FACT, THE COMPANY AGREES PROMPTLY TO NOTIFY EACH
HOLDER THAT HAS PROVIDED THE INFORMATION REQUIRED BY SECTION 2.1(D) OF SUCH
DETERMINATION AND TO FURNISH EACH HOLDER SUCH NUMBER OF COPIES OF THE PROSPECTUS
AS AMENDED OR SUPPLEMENTED, AS SUCH HOLDER MAY REASONABLY REQUEST;


 


(K)  NO LESS THAN THREE BUSINESS DAYS PRIOR TO THE FILING OF ANY SHELF
REGISTRATION STATEMENT, ANY PROSPECTUS, ANY AMENDMENT TO A SHELF REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT TO A PROSPECTUS (OTHER THAN AMENDMENTS AND
SUPPLEMENTS THAT DO NOTHING MORE THAN NAME HOLDERS AND PROVIDE INFORMATION WITH
RESPECT THERETO OR THAT ARE REQUIRED TO BE FILED BY THE COMPANY UNDER THE 1934
ACT), PROVIDE COPIES OF SUCH DOCUMENT TO THE INITIAL PURCHASER ON BEHALF OF SUCH
HOLDERS, AND MAKE REPRESENTATIVES OF THE COMPANY, AS SHALL BE REASONABLY
REQUESTED BY THE HOLDERS OF REGISTRABLE SECURITIES OR THE INITIAL PURCHASER ON
BEHALF OF SUCH HOLDERS, AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT;


 


(L)  PROVIDE THE TRUSTEE WITH PRINTED CERTIFICATES FOR THE REGISTRABLE
SECURITIES IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITARY;

 

10

--------------------------------------------------------------------------------


 


(M)  (I) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE INDENTURE TO BE
QUALIFIED UNDER THE 1939 ACT IN CONNECTION WITH THE REGISTRATION OF THE
REGISTRABLE SECURITIES, (II) COOPERATE WITH THE TRUSTEE AND THE HOLDERS TO
EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR THE INDENTURE TO BE
SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE 1939 ACT, AND (III) EXECUTE,
AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TRUSTEE TO EXECUTE, ALL
DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH CHANGES, AND ALL OTHER FORMS AND
DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO ENABLE THE INDENTURE TO BE SO
QUALIFIED IN A TIMELY MANNER;


 


(N)  ENTER INTO SUCH CUSTOMARY AGREEMENTS AND TAKE ALL OTHER CUSTOMARY AND
APPROPRIATE ACTIONS IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES, INCLUDING, BUT NOT LIMITED TO:


 

(I)            OBTAIN OPINIONS OF COUNSEL TO THE COMPANY AND UPDATES THEREOF
ADDRESSED TO EACH SELLING HOLDER AND THE UNDERWRITERS, IF ANY, COVERING THE
MATTERS SET FORTH IN THE OPINION OF SUCH COUNSEL DELIVERED AT THE CLOSING DATE;

 

(II)           OBTAIN “COMFORT” LETTERS AND UPDATES THEREOF FROM THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS (AND, IF NECESSARY, ANY OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF ANY SUBSIDIARY OF THE COMPANY OR OF
ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS ARE, OR ARE
REQUIRED TO BE, INCLUDED IN THE SHELF REGISTRATION STATEMENT) ADDRESSED TO THE
UNDERWRITERS, IF ANY, AND USE REASONABLE EFFORTS TO HAVE SUCH LETTER ADDRESSED
TO THE SELLING HOLDERS OF REGISTRABLE SECURITIES (TO THE EXTENT CONSISTENT WITH
STATEMENT ON AUDITING STANDARDS NO.  72 OF THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTS), SUCH LETTERS SUBSTANTIALLY IN THE FORM AND COVERING THE
MATTERS COVERED IN THE COMFORT LETTER DELIVERED ON THE CLOSING DATE;

 

(III)          IF AN UNDERWRITING AGREEMENT IS ENTERED INTO, CAUSE THE SAME TO
SET FORTH INDEMNIFICATION PROVISIONS AND PROCEDURES SUBSTANTIALLY EQUIVALENT TO
THE INDEMNIFICATION PROVISIONS AND PROCEDURES SET FORTH IN SECTION 4 HEREOF WITH
RESPECT TO THE UNDERWRITERS AND ALL OTHER PARTIES TO BE INDEMNIFIED PURSUANT TO
SAID SECTION OR, AT THE REQUEST OF ANY UNDERWRITERS, IN THE FORM CUSTOMARILY
PROVIDED TO SUCH UNDERWRITERS IN SIMILAR TYPES OF TRANSACTIONS; AND

 

(IV)          DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED AND AS ARE CUSTOMARILY DELIVERED IN SIMILAR OFFERINGS TO THE HOLDERS
OF A MAJORITY IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES BEING SOLD AND
THE MANAGING UNDERWRITERS, IF ANY.

 

The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by any of the parties thereto; provided, however, that
in no event will an underwritten offering of Registrable Securities be made
without the prior written agreement of the Company;

 


(O)  IF REASONABLY REQUESTED IN CONNECTION WITH A DISPOSITION OF REGISTRABLE
SECURITIES, MAKE AVAILABLE FOR INSPECTION DURING BUSINESS HOURS BY
REPRESENTATIVES OF THE HOLDERS OF THE REGISTRABLE SECURITIES, ANY UNDERWRITERS
PARTICIPATING IN ANY DISPOSITION PURSUANT TO A SHELF REGISTRATION STATEMENT AND
ANY COUNSEL OR ACCOUNTANT RETAINED BY ANY OF THE FOREGOING, ALL FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
REASONABLY REQUESTED BY ANY SUCH PERSONS, AND CAUSE THE RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES,

 

11

--------------------------------------------------------------------------------


 

and any other agents of the Company to supply all information reasonably
requested by any such representative, underwriter, special counsel or accountant
in connection with a Shelf Registration Statement, and make such representatives
of the Company available for discussion of such documents as shall be reasonably
requested by the Initial Purchaser, in each case as is customary for “due
diligence” investigations; provided that, to the extent the Company, in its
reasonable discretion, agrees to disclose material non-public or other
confidential information, such persons shall first agree in writing with the
Company that any such non-public or confidential information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement and such person shall not engage in
trading any securities of the Company until such material non-public or
confidential information becomes properly publicly available, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any Prospectus referred to in
this Agreement upon a customary opinion of counsel for such persons delivered
and reasonably satisfactory to the Company), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, (iv) such information becomes available
to any such person from a source other than the Company and such source is not
bound by a confidentiality agreement, or (v) the Company informs such Holders
that such non-public information ceases to be material; provided further, that,
the foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Holders and the other parties
entitled thereto by special counsel to the Holders;


 

The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by any of the parties thereto; provided, however, that
in no event will an underwritten offering of Registrable Securities be made
without the prior written agreement of the Company;

 


(P)  AT REASONABLE TIME PRIOR TO FILING THE SHELF REGISTRATION STATEMENT, ANY
PROSPECTUS FORMING A PART THEREOF, ANY AMENDMENT TO THE SHELF REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT TO SUCH PROSPECTUS (OTHER THAN AMENDMENTS
AND SUPPLEMENTS THAT DO NOTHING MORE THAN NAME HOLDERS AND PROVIDE INFORMATION
WITH RESPECT THERETO), FURNISH TO THE INITIAL PURCHASER AND ONE SPECIAL COUNSEL
TO THE INITIAL PURCHASER COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO REFLECT IN EACH SUCH DOCUMENT WHEN SO
FILED WITH THE SEC SUCH COMMENTS AS THE INITIAL PURCHASER AND SUCH SPECIAL
COUNSEL TO THE INITIAL PURCHASER REASONABLY SHALL PROPOSE WITHIN THREE
(3) BUSINESS DAYS OF THE DELIVERY OF SUCH COPIES TO THE INITIAL PURCHASER AND
COUNSEL TO THE INITIAL PURCHASER.  IN ADDITION, IF ANY HOLDER THAT HAS PROVIDED
THE INFORMATION REQUIRED BY SECTION 2.1(D) SHALL SO REQUEST IN WRITING, A
REASONABLE TIME PRIOR TO FILING ANY SUCH DOCUMENTS, THE COMPANY SHALL FURNISH TO
SUCH HOLDER COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED AND USE ITS
REASONABLE EFFORTS TO REFLECT IN EACH SUCH DOCUMENT WHEN SO FILED WITH THE SEC
SUCH COMMENTS AS SUCH HOLDER REASONABLY SHALL PROPOSE WITHIN THREE (3) BUSINESS
DAYS OF THE DELIVERY OF SUCH COPIES TO SUCH HOLDER;


 


(Q)  IF REQUESTED BY ANY SELLING HOLDER OR THE UNDERWRITERS, IF ANY, INCORPORATE
IN THE SHELF REGISTRATION STATEMENT OR PROSPECTUS, PURSUANT TO A SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT IF NECESSARY, SUCH INFORMATION AS SUCH SELLING HOLDER
OR UNDERWRITER, IF ANY, MAY REASONABLY REQUEST TO HAVE INCLUDED THEREIN WITH
RESPECT TO THE NAME OR NAMES OF SUCH SELLING HOLDER, THE NUMBER OF SHARES OF
COMMON STOCK OR PRINCIPAL AMOUNT OF NOTES OWNED BY SUCH HOLDER, THE PLAN OF
DISTRIBUTION OF THE REGISTRABLE SECURITIES (AS REQUIRED BY ITEM 508 OF
REGULATION S-K), THE

 

12

--------------------------------------------------------------------------------


 

principal amount of Notes or number of shares of Common Stock being sold, the
purchase price being paid therefor, and any other terms of the offering of the
Registrable Securities to be sold in such offering;


 


(R)  USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES
TO BE LISTED ON ANY SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM ON
WHICH SIMILAR DEBT SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED IF REQUESTED
BY THE MAJORITY HOLDERS, OR IF REQUESTED BY THE UNDERWRITER OR UNDERWRITERS OF
AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY;


 


(S)  OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND
MAKE AVAILABLE TO ITS SECURITYHOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN
EARNINGS STATEMENT COVERING AT LEAST 12 MONTHS WHICH SHALL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE 1933 ACT AND RULE 158 THEREUNDER; AND


 


(T)  USE ITS COMMERCIALLY REASONABLE EFFORTS TO COOPERATE AND ASSIST IN ANY
FILINGS REQUIRED TO BE MADE WITH THE NASD BY ANY UNDERWRITER AND ITS COUNSEL
(INCLUDING ANY “QUALIFIED INDEPENDENT UNDERWRITER” THAT IS REQUIRED TO BE
RETAINED IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE NASD).


 

Without limiting the provisions of Section 2.1(d), the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(e)(ii), (iii), (iv), (v) and (vi) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Prospectus included in the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(j) hereof or written notice from the Company that the Shelf
Registration Statement is again effective and no amendment or supplement is
needed, and, if so directed by the Company, such Holder will deliver to the
Company (at its expense) all copies in such Holder’s possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

In the event that a Registration Default occurs and is continuing under
Section 2.4(a) hereof, the Company shall not file any Registration Statement
with respect to any securities (within the meaning of Section 2(l) of the 1933
Act) of the Company other than Registrable Securities.  In addition, in the
event that a Registration Default occurs and is continuing under Section 2.4(b),
(c) or (d) hereof, subject to other contractual obligations of the Company to
third parties, the Company will not take any action (including requesting
acceleration of effectiveness) which would cause another registration statement
with respect to any other securities (within the meaning of Section 2(l) of the
1933 Act) of the Company to become or be declared effective.

 

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company.  No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of

 

13

--------------------------------------------------------------------------------


 

attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

4.                                       Indemnification; Contribution. 

 


(A)  THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS THE INITIAL PURCHASER,
EACH HOLDER, EACH PERSON WHO PARTICIPATES AS AN UNDERWRITER (ANY SUCH PERSON
BEING AN “UNDERWRITER”) AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH INITIAL
PURCHASER, HOLDER OR UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE 1933
ACT OR SECTION 20 OF THE 1934 ACT AS FOLLOWS:


 

(I)            AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, ARISING OUT OF ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY SHELF REGISTRATION STATEMENT (OR
ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING THE RULE 430B INFORMATION,
PURSUANT TO WHICH REGISTRABLE SECURITIES WERE REGISTERED UNDER THE 1933 ACT,
INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE OMISSION OR
ALLEGED OMISSION THEREFROM OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR ARISING OUT OF ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY ISSUER FREE WRITING
PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR THE OMISSION OR ALLEGED
OMISSION THEREFROM OF A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING;

 

(II)           AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN
SETTLEMENT OF ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE
STATEMENT OR OMISSION; PROVIDED THAT (SUBJECT TO SECTION 4(D) BELOW) ANY SUCH
SETTLEMENT IS EFFECTED WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY; AND

 

(III)          AGAINST ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSE WHATSOEVER,
AS INCURRED (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN
BY ANY INDEMNIFIED PARTY), REASONABLY INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING AGAINST ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE
STATEMENT OR OMISSION, TO THE EXTENT THAT ANY SUCH EXPENSE IS NOT PAID UNDER
SUBPARAGRAPH (I) OR (II) ABOVE;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Holder or Underwriter expressly for use in a Shelf Registration
Statement (or any amendment thereto), including the Rule 430B information, any
Prospectus (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto).

 


(B)  EACH HOLDER, SEVERALLY, BUT NOT JOINTLY, AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, THE INITIAL PURCHASER, EACH UNDERWRITER AND THE OTHER
SELLING HOLDERS, AND EACH OF THEIR RESPECTIVE DIRECTORS AND OFFICERS, AND EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY, THE INITIAL

 

14

--------------------------------------------------------------------------------


 

Purchaser, any Underwriter or any other selling Holder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 4(a) hereof, as incurred (including the fees and disbursements of
counsel chosen by the Company), but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto), including the Rule 430B
Information,  or any Prospectus included therein (or any amendment or supplement
thereto) or any Issuer Free Writing Prospectus in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by or on behalf of such Holder expressly for use in the Shelf
Registration Statement (or any amendment thereto) or such Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus;
provided, however, that no such Holder shall be liable for any claims hereunder
in excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Shelf Registration Statement.


 


(C)  EACH INDEMNIFIED PARTY SHALL GIVE NOTICE AS PROMPTLY AS REASONABLY
PRACTICABLE TO EACH INDEMNIFYING PARTY OF ANY ACTION OR PROCEEDING COMMENCED
AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, BUT FAILURE TO
SO NOTIFY AN INDEMNIFYING PARTY SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY FROM
ANY LIABILITY HEREUNDER TO THE EXTENT IT IS NOT MATERIALLY PREJUDICED AS A
RESULT THEREOF AND IN ANY EVENT SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT
MAY HAVE OTHERWISE THAN ON ACCOUNT OF THIS INDEMNITY AGREEMENT.  AN INDEMNIFYING
PARTY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF SUCH ACTION;
PROVIDED, HOWEVER, THAT COUNSEL TO THE INDEMNIFYING PARTY SHALL NOT (EXCEPT WITH
THE CONSENT OF THE INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE INDEMNIFIED PARTY. 
IN NO EVENT SHALL THE INDEMNIFYING PARTY OR PARTIES BE LIABLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE
FROM THEIR OWN COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE
ACTION OR SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION
ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES,
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR
BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION COULD BE SOUGHT UNDER THIS SECTION 4 (WHETHER OR
NOT THE INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES THERETO), UNLESS
SUCH SETTLEMENT, COMPROMISE OR CONSENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF
EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH LITIGATION,
INVESTIGATION, PROCEEDING OR CLAIM AND (II) DOES NOT INCLUDE A STATEMENT AS TO
OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY.


 


(D)  IF AT ANY TIME AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN INDEMNIFYING
PARTY TO REIMBURSE THE INDEMNIFIED PARTY FOR FEES AND EXPENSES OF COUNSEL, SUCH
INDEMNIFYING PARTY AGREES THAT IT SHALL BE LIABLE FOR ANY SETTLEMENT OF THE
NATURE CONTEMPLATED BY SECTION 4(A)(II) EFFECTED WITHOUT ITS WRITTEN CONSENT IF
(I) SUCH SETTLEMENT IS ENTERED INTO MORE THAN 45 DAYS AFTER RECEIPT BY SUCH
INDEMNIFYING PARTY OF THE AFORESAID REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL
HAVE RECEIVED NOTICE OF THE TERMS OF SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO
SUCH SETTLEMENT BEING ENTERED INTO AND (III) SUCH INDEMNIFYING PARTY SHALL NOT
HAVE REIMBURSED SUCH INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST PRIOR TO
THE DATE OF SUCH SETTLEMENT.


 


(E)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 4 IS FOR ANY REASON
UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY IN RESPECT
OF ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES REFERRED TO THEREIN,
THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AGGREGATE AMOUNT OF SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES AND EXPENSES INCURRED BY SUCH INDEMNIFIED
PARTY, AS INCURRED, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF

 

15

--------------------------------------------------------------------------------


 

the Company on the one hand and the Holders and the Initial Purchaser on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.


 

The relative fault of the Company on the one hand and the Holders and the
Initial Purchaser on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company, or by the Holders or the Initial Purchaser
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The Company, the Holders and the Initial Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 4. 
The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 4 shall
be deemed to include any reasonable out-of-pocket legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.

 

Notwithstanding the provisions of this Section 4, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities sold by it were offered exceeds the amount
of any damages which the Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls the Initial
Purchaser or Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser or Holder, and each director of the Company, and each Person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
the Company.

 

5.                                       Miscellaneous.

 


5.1.                              NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS
NOT ENTERED INTO AND THE COMPANY WILL NOT AFTER THE DATE OF THIS AGREEMENT ENTER
INTO ANY AGREEMENT WHICH IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS
OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF.  THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT AND WILL
NOT FOR THE TERM OF THIS AGREEMENT IN ANY WAY CONFLICT WITH THE RIGHTS GRANTED
TO THE HOLDERS OF THE COMPANY’S OTHER ISSUED AND OUTSTANDING SECURITIES UNDER
ANY SUCH AGREEMENTS.


 


5.2.                              ADJUSTMENTS AFFECTING REGISTRABLE SECURITIES. 
THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, INTENTIONALLY TAKE ANY ACTION
WITH RESPECT TO THE REGISTRABLE SECURITIES AS A CLASS THAT WOULD ADVERSELY
AFFECT THE ABILITY OF THE HOLDERS OF REGISTRABLE SECURITIES TO INCLUDE SUCH
REGISTRABLE SECURITIES IN A REGISTRATION UNDERTAKEN PURSUANT TO THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


5.3.                              AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE COMPANY HAS OBTAINED THE WRITTEN
CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING REGISTRABLE SECURITIES (ASSUMING CONVERSION OF ALL SECURITIES INTO
COMMON STOCK) AFFECTED BY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR
DEPARTURE.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED BY A
WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL PURCHASER, WITHOUT THE
CONSENT OF THE HOLDERS OF THE REGISTRABLE SECURITIES, IN ORDER TO CURE ANY
AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION CONTAINED HEREIN, PROVIDED
THAT NO SUCH AMENDMENT SHALL ADVERSELY AFFECT THE INTEREST OF THE HOLDERS OF
REGISTRABLE SECURITIES.  EACH HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT
THE TIME OF ANY AMENDMENT, MODIFICATION, WAIVER OR CONSENT PURSUANT TO THIS
SECTION 5.4, SHALL BE BOUND BY SUCH AMENDMENT, MODIFICATION, WAIVER OR CONSENT,
WHETHER OR NOT ANY NOTICE OR WRITING INDICATING SUCH AMENDMENT, MODIFICATION,
WAIVER OR CONSENT IS DELIVERED TO SUCH HOLDER.


 


5.4.                              NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY,
REGISTERED FIRST-CLASS MAIL, FACSIMILE, OR ANY COURIER GUARANTEEING OVERNIGHT
DELIVERY (A) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER TO
THE COMPANY IN A QUESTIONNAIRE OR BY MEANS OF A NOTICE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 5.5, WHICH ADDRESS INITIALLY IS THE ADDRESS SET
FORTH IN THE PURCHASE AGREEMENT WITH RESPECT TO THE INITIAL PURCHASER; AND
(B) IF TO THE COMPANY, INITIALLY AT THE COMPANY’S ADDRESS SET FORTH IN THE
PURCHASE AGREEMENT, AND THEREAFTER AT SUCH OTHER ADDRESS OF WHICH NOTICE IS
GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.5.


 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; four business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.

 


5.5.                              SUCCESSOR AND ASSIGNS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND
TRANSFEREES OF EACH OF THE PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT
THE NEED FOR AN EXPRESS ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT, NOTHING
HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION
OF REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS OF THE PURCHASE AGREEMENT OR
THE INDENTURE.  IF ANY TRANSFEREE OF ANY HOLDER SHALL ACQUIRE REGISTRABLE
SECURITIES, IN ANY MANNER, WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH
REGISTRABLE SECURITIES SHALL BE HELD SUBJECT TO ALL OF THE TERMS OF THIS
AGREEMENT, AND BY TAKING AND HOLDING SUCH REGISTRABLE SECURITIES SUCH PERSON
SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND BY AND TO PERFORM ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT, INCLUDING THE RESTRICTIONS ON RESALE
SET FORTH IN THIS AGREEMENT AND, IF APPLICABLE, THE PURCHASE AGREEMENT, AND SUCH
PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.  THE INITIAL PURCHASER
(IN ITS CAPACITY AS INITIAL PURCHASER) SHALL HAVE NO LIABILITY OR OBLIGATION TO
THE COMPANY WITH RESPECT TO ANY FAILURE BY A HOLDER, OTHER THAN SUCH INITIAL
PURCHASER, TO COMPLY WITH, OR BREACH BY ANY HOLDER, OTHER THAN SUCH INITIAL
PURCHASER, OF, ANY OF THE OBLIGATIONS OF SUCH HOLDER UNDER THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


5.6.                              THIRD PARTY BENEFICIARIES.  THE INITIAL
PURCHASER (EVEN IF THE INITIAL PURCHASER IS NOT A HOLDER OF REGISTRABLE
SECURITIES) SHALL BE A THIRD PARTY BENEFICIARY TO THE AGREEMENTS MADE HEREUNDER
BETWEEN THE COMPANY, ON THE ONE HAND, AND THE HOLDERS, ON THE OTHER HAND, AND
SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT IT DEEMS
SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS OR THE RIGHTS OF
HOLDERS HEREUNDER.  EACH HOLDER OF REGISTRABLE SECURITIES SHALL BE A THIRD PARTY
BENEFICIARY TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE COMPANY, ON THE ONE
HAND, AND THE INITIAL PURCHASER, ON THE OTHER HAND, AND SHALL HAVE THE RIGHT TO
ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT IT DEEMS SUCH ENFORCEMENT
NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS HEREUNDER.


 


5.7.                              SPECIFIC ENFORCEMENT.  WITHOUT LIMITING THE
REMEDIES AVAILABLE TO THE INITIAL PURCHASER AND THE HOLDERS, THE COMPANY
ACKNOWLEDGES THAT ANY FAILURE BY THE COMPANY TO COMPLY WITH ITS OBLIGATIONS
UNDER SECTION 2.1 HEREOF MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE
INITIAL PURCHASER OR THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW,
THAT IT MAY NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND
THAT, IN THE EVENT OF ANY SUCH FAILURE, THE INITIAL PURCHASER OR ANY HOLDER MAY
SEEK SUCH RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S
OBLIGATIONS UNDER SECTIONS 2.1 HEREOF.


 


5.8.                              RESTRICTION ON RESALES.  UNTIL THE EXPIRATION
OF TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THE SECURITIES, THE COMPANY WILL
NOT, AND WILL CAUSE ITS CONTROLLED AFFILIATES NOT TO, RESELL ANY SECURITIES THAT
ARE “RESTRICTED SECURITIES” (AS SUCH TERM IS DEFINED UNDER RULE 144(A)(3) UNDER
THE 1933 ACT) THAT HAVE BEEN REACQUIRED BY ANY OF THEM AND SHALL IMMEDIATELY
UPON ANY PURCHASE OF ANY SUCH SECURITIES SUBMIT SUCH SECURITIES TO THE TRUSTEE
FOR CANCELLATION.


 


5.9.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


5.10.                        HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


5.11.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 


5.12.                        SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF
THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE,
IS HELD INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.


 


5.13.                        ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY
THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE
PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.  THERE ARE NO
RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE
COMPANY WITH RESPECT TO THE REGISTRABLE SECURITIES.  THIS AGREEMENT SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

Coherent, Inc.

 

 

 

By:

/s/ John R. Ambroseo

 

 

Name: John R. Ambroseo

 

Title:   President and Chief
  Executive Officer

 

 

Confirmed and accepted

as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

By:

/s/ Stephen Miller

 

Name: Stephen Miller

Title: Managing Director

 

19

--------------------------------------------------------------------------------